PER CURIAM.
William Virgin, as executor of his deceased wife’s estate, appeals from the adverse portions of a final judgment in favor of the children, as the contingent remain-dermen under their deceased mother’s will. The children cross-appeal from certain portions of the judgment in favor of their father. We have studied the trial court’s detailed findings and conclusions in regard to each of the parties’ allegations of error, and we find no basis for reversal.
AFFIRMED AS TO THE APPEAL.
AFFIRMED AS TO THE CROSS-APPEAL.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.